Citation Nr: 1817054	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  10-46 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The appellant served on active duty from July 1978 to September 1978, for a total of less than 90 days.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in Jackson, Mississippi.  Jurisdiction was subsequently transferred to the RO in Muskogee, Oklahoma.

In April 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

In February 2014 and May 2016, the Board remanded the case for further development.  The case was subsequently returned to the Board for appellate review.  

Thereafter, in November 2017, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA).  In January 2018, a VHA opinion was obtained.  The Veteran and his representative were sent a copy of the opinion and given 60 days to submit further evidence or argument. See 38 C.F.R. §§ 20.901, 20.903.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2018, the Veteran and his representative were sent a copy of the January 2018 VHA opinion and given 60 days to submit further evidence or argument.  The Veteran submitted an additional statement that was received by VA in February 2018.  Along with the statement, the Veteran indicated that he did not waive RO consideration of the additional evidence, and he requested that his case be remanded to the RO for consideration of the new evidence in the first instance.  Therefore, the case must be remanded to the AOJ for consideration of the evidence and an issuance of a supplemental statement of the case (SSOC). 

Accordingly, the case is REMANDED for the following action:

The AOJ should consider all of the evidence of record and adjudicate the issue on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).


